COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Senior Judge Hodges
Argued at Alexandria, Virginia


JOHN HENRY WEST
                                           MEMORANDUM OPINION *
v.       Record No. 0960-96-4           BY JUDGE WILLIAM H. HODGES
                                             APRIL 1, 1997
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                    Herman A. Whisenant, Jr., Judge
            Mark A. Epstein (Law Offices of Mark Alan
            Epstein, on briefs), for appellant.

            Marla Graff Decker, Assistant Attorney
            General (James S. Gilmore, III, Attorney
            General, on brief), for appellee.



     Tried by a jury in Prince William County, John Henry West

(appellant) was found guilty of grand larceny of an automobile.

On appeal, appellant argues that the trial judge erred in

refusing to instruct the jury concerning the lesser included

offense of unauthorized use of a motor vehicle.     Finding no

error, we affirm appellant's conviction.

     "A reviewing court's responsibility in reviewing jury

instructions is 'to see that the law has been clearly stated and

that the instructions cover all issues which the evidence fairly

raises.'"     Darnell v. Commonwealth, 6 Va. App. 485, 488, 370
S.E.2d 717, 719 (1988) (quoting Swisher v. Swisher, 223 Va. 499,

503, 290 S.E.2d 856, 858 (1982)).    "[T]he appropriate standard of

     *
      Pursuant to Code § 17-116.010, this opinion is not
designated for publication.
review requires that we view the evidence with respect to the

refused instruction in the light most favorable to" appellant.

Brandau v. Commonwealth, 16 Va. App. 408, 411, 430 S.E.2d 563,

564-65 (1993).

        So viewed, the evidence showed that Paul Scanlon stopped at

a gas station on his way to work on the morning of December 15,

1993.    While Scanlon was inside the gas station, the attendant

shouted that someone was stealing Scanlon's car.    Scanlon looked

out of the gas station and saw his vehicle, with appellant in the

driver's seat, moving away.    Appellant drove the vehicle around

the building before exiting the gas station's property, giving

Scanlon a second opportunity to view him inside the car.    Scanlon

did not know appellant and had not given him permission to use

the vehicle.
        While on patrol, Officer Arthur Dennis received a radio

bulletin about Scanlon's stolen vehicle and spotted the car ten

minutes later.    Dennis pursued the vehicle, which reached speeds

between seventy-five and eighty miles per hour and travelled

northbound in southbound lanes.    When Scanlon's vehicle struck a

median, one of the front tires was flattened.    The driver, whom

Dennis identified as appellant, subsequently lost control of the

vehicle again, flattening the other front tire.    Allowing the

vehicle to continue to roll, appellant got out of the car and

fled.    Dennis pursued appellant on foot and apprehended him.

        In his own behalf, appellant testified that the police had



                                  -2-
mistakenly apprehended him as the person who had stolen Scanlon's

vehicle from the gas station.   He said he had been riding in a

car on his way to a job, but got out of the car and walked over

an embankment to relieve himself.      While he was urinating,

someone rushed past him and over the embankment.     The police

officer who had been in pursuit of the other person tackled

appellant instead.   On cross-examination, appellant denied

telling one of the officers on the scene that he had taken the

car intending to drive it to the Metro station and leave it

there.    He also denied telling the officer that "[i]t's only

unauthorized use."
     In rebuttal, Dennis and another police officer testified

that after he was apprehended appellant admitted taking the car,

but said that he only had been trying to get to the Metro

station.

     "If any credible evidence in the record supports a proffered

instruction on a lesser included offense, failure to give the

instruction is reversible error.    Such an instruction, however,

must be supported by more than a scintilla of evidence."         Boone

v. Commonwealth, 14 Va. App. 130, 132, 415 S.E.2d 250, 251

(1992).    "The determination whether the minimum quantum of

credible evidence supports a particular proposition is largely a

factor of determining the weight of that evidence in comparison

to the weight of the other credible evidence that negates the

proposition in question."    Brandau, 16 Va. App. at 411-12, 430




                                 -3-
S.E.2d at 565.

       Appellant's trial testimony was wholly inconsistent with the

statements he claims supported the instruction on unauthorized

use.   From the stand, appellant denied any involvement in the

taking of Scanlon's vehicle.   Appellant further denied making the

statements about taking the car so that he could get to the Metro

station.

       In contrast to appellant's greatly disputed statements to

the police, the Commonwealth's evidence proved that appellant

stole Scanlon's car from a gas station in broad daylight and led

the police on a high speed chase while he tried to elude them.

After flattening two tires and losing control of the car,

appellant abandoned the vehicle and fled on foot.   When viewed in

light of the Commonwealth's evidence, the asserted evidence of

unauthorized use "pales to no more than a scintilla . . . ."       Id.

at 413, 430 S.E.2d at 565.

       Moreover, appellant's statements to the police officers did

not tend to establish the crime of unauthorized use of a motor

vehicle.
            "The main difference between common law
            larceny and the statutory offense of
            unauthorized use is that in the former there
            must be an intent to deprive the owner of his
            property permanently, while in the latter the
            intent is to deprive the owner of possession
            of his automobile temporarily and without any
            intent to steal the same. The intent with
            which property is taken determines the
            offense."


Overstreet v. Commonwealth, 17 Va. App. 234, 236, 435 S.E.2d 906,



                                 -4-
907-08 (1993) (quoting Slater v. Commonwealth, 179 Va. 264, 267,

18 S.E.2d 909, 910-11 (1942)).   "When one wrongfully takes

property of another with intent to deprive the owner thereof,

larceny is complete, though the accused afterwards abandons it."

 Slater, 179 Va. at 267, 18 S.E.2d at 911.   Cf. Briley v.

Commonwealth, 221 Va. 532, 544, 273 S.E.2d 48, 56 (1980)

(evidence established intent to permanently deprive the victim of

her automobile where the taking was contemporaneous with the

victim's murder and the vehicle was later found abandoned and

stripped of parts).
     There was no evidence that appellant had any plans to return

the car to Scanlon.   Appellant's statements to the police

demonstrated an intent to abandon the vehicle at the Metro

station.   Thus, appellant's statements did not support the theory

that he intended to temporarily deprive Scanlon of his vehicle.

Under these circumstances, the trial judge did not err in

refusing to instruct the jury concerning unauthorized use.     See
Slater, 179 Va. at 267, 18 S.E.2d at 911.

     For the foregoing reasons, we affirm appellant's conviction.

                                               Affirmed.




                                 -5-